Citation Nr: 1444609	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  10-10 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a left knee injury.

2.  Entitlement to service connection for a respiratory disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to November 1987.

This appeal is before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In April 2012, the Veteran testified during a Board hearing before a Veterans Law Judge (VLJ) at the RO.  A transcript is included in the claims file.

The appeal was remanded by the Board in July 2012.  It is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In September 2014, VA informed the Veteran by letter that the VLJ who conducted his hearing was no longer employed by the Board, and that the Veteran could have another Board hearing before a different VLJ.  In September 2014, the Veteran informed VA that he wished to appear at another hearing before a VLJ at his local RO.  See 38 C.F.R. §§ 20.700, 20.707.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge at his local RO.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



